DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Examiner notes a missplaced word in [0025] […] Moreover, certain embodiments of methods and systems such as those described herein can generate him process microservice profile information that can include, for example, request/response information for the microservice, a business context for the microservice, or one or more dependencies between the microservice and one or more other microservices.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhrmann et al. (US 20180365229 A1).

As to independent claim 1, Buhrmann et al. teaches a method comprising:
A method comprising: 
receiving microservice profile information at a microservice profiler, wherein the microservice profile information describes one or more characteristics of a microservice (see Fig. 1-2 and ¶ [0020]: “System 100 utilizes and creates four distinct data repositories. As a system that utilizes machine-learning algorithms for numerous services (micro-services), system 100 constructs neural network models. In order to generate these models, system 100 provides the necessary data curation environment and stores the resulting training data. During its operational lifecycle, system 100 receives raw data 106 from end users. These data may include, for example, resumes, organization data, team objectives, and job descriptions. [0021] The system 100 also maintains complex data sets that capture the relationship between talent pool and objectives in the form of organizational macro data & dynamic models. The platform (system 100) also contains 5 functional components denoted by blocks 108, 110, 112, 114, and 116 in FIG. 1.” Here, the microservice profile information is interpreted as the raw data (106) from end users (e.g., resumes, organization data, team objectives, and job descriptions) and the microservice profiler as the system (100 of Fig. 1), including the Preprocessing Pipeline 114 of Fig. 1 (specifically, elements: 120, 122, 123, 124, 125, 126, 127 of Fig. 2).); 
performing lexical analysis of the microservice profile information, wherein the lexical analysis produces tokenized information, and the lexical analysis is performed by a lexical analysis engine of the microservice profiler (see Fig. 1-2 and ¶ [0029]: “As indicated in FIG. 2, Syntactic Analysis 120 is the first step of the preprocessing pipeline 114. Most documents provided to platform 100 consist of natural language text with either proper natural language structure or semi-structured text such as candidate resumes or team objectives that do not necessarily adhere to proper English language structure. The main task of the syntactic analyzer 120 is to receive a document as input and generate a stream of syntactically coherent language tokens. There are numerous and very stable available libraries to carry this step. Examples include python libraries such as NLTK (https://www.nltk.org) and SPACY (https://spacy.io).” Here, the lexical analysis producing tokenized information is interpreted as the syntactic analysis generating syntactically coherent language tokens of the received raw data (e.g., resumes, organization data, team objectives, and job descriptions) and the lexical analysis engine of the microservice profiler is interpreted as the Syntactic Analysis component (120).); 
generating microservice modification information by performing machine learning analysis of one or more inputs, wherein the one or more inputs comprise the tokenized information, the machine learning analysis is performed by a machine learning system of the microservice profiler (see ¶ [0030-0031]: “[0030] The second step of (or stage in) preprocessing pipeline 114 is the Supervised Chunking stage 122, which creates semantically meaningful chunks of tokens produced by syntactical analyzer (120). An objective of this step is to identify a segment of the input document that carries a coherent semantic section of input document. As illustrated in FIG. 3, assume sequence T=t1,...,tn to denote the sequence of tokens generated by syntactical analysis, the sematic segmentation will produce ordered segments S1, ..., Sm such that each segment Si consists of set of continues subsets of tokens in T. Moreover, the union of S1, ..., Sm produces the original set of tokens T. Identifying the optimal chunking of a sequence T requires a solution identifying a segmentation that maximizes the sematic content of a resulting decomposition. A computational optimization algorithm for estimating the segmentation is described below. [0031] This segmentation model 130 (see FIG. 3) assumes access to a sequence polarity measure N (ti,...,tj) as a measure of semantic content for sequence <ti,...,tj>, which is referred to as semantic polarity 140. The realization of function N ( ) is based on a supervised model in the form of a deep recurrent neural network (RNN) […]. The model for function N ( ) utilizes a LSTM (RNN) motivated by the fact that accurate classification of a given sequence ti,...,tj 132 requires capturing the temporal dependencies of tokens. The embedding layer 134 of this network is designed to convert language elements in the token sequence to temporal vectors. […] The learning model, along with the training methods, is part of “Deep Neural Network” functional component of the overall architecture (100). The actual classification algorithm is part of a micro service platform of system 100.” Here, the generation of microservice modification information by performing machine learning analysis on the one or more inputs (i.e., tokenized information) is interpreted as the sequence (t1,…,tn) going through the segmentation process which produces segments S1,…,Sm; where the segmentation process consists of a machine learning model (i.e., RNN).); and 
outputting the microservice modification information from the microservice profiler (see Fig. 1-2 -element 126- and ¶ [0028]: “[0028] This refined version of the document, composed of concatenated highly relevant statements, is now highly conducive to the next stage of analysis within our preprocessing pipeline; semantic characterization 126. Using this relevant summary of the original document as input to the semantic characterization stage 126 constrains the semantic concept space such that it is less likely to identify relationships within the document that are not relevant to the analysis at hand and provides enriched data at component 128. This greatly enhances the accuracy and precision of semantic characterization. This utilization of machine learned models to refine the input to semantic characterization is a unique property of preprocessing pipeline 114.”). 

As to independent claim 13, Buhrmann et al. teaches:
A non-transitory computer-readable storage medium comprising program instructions, which, when executed by one or more processors of a computing system (see ¶ [0044]: “In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein.”), perform a method comprising: [limitations disclosed in claim 1, above].

As to independent claim 19, Buhrmann et al. teaches:
A system comprising:
one or more processors (see ¶ [0044] citations as in claim 13.); and
a computer-readable storage medium coupled to the one or more processors, comprising program instructions (see ¶ [0044] citations as in claim 13.), which, when executed by the one or more processors, perform a method comprising [limitations disclosed in claim 1, above].

Regarding 2, Buhrmann et al. teaches the limitations as in claim 1. 
Buhrmann et al. further teaches: 
wherein the outputting outputs the microservice modification information to an input of the microservice profiler (see Fig. 1-2 and ¶ [0020] citations as in claim 1. Here, considering that the output of the Preprocessing Pipeline (114); which is further described in Fig. 2; is received at the at 128 (Enriched Presentation Repository) of Fig. 2 or the Enriched Data & Metadata of Fig. 1 (122), and that the system 100 also contains the functional components denoted by blocks 108, 110, 112, 114, and 116 in Fig. 1, it is interpreted that the output of the Preprocessing Pipeline (i.e., microservice modification information or enriched data) is inputted to the microservice profiler, by being inputted to block 116 (i.e., Semantic Relatedness & Optimization.)). 

Regarding 3, 14, and 20 Buhrmann et al. teaches the limitations as in claim 1, 13, and 19, above. 
Buhrmann et al. further teaches: 
wherein the one or more inputs further comprise feedback microservice modification information, and the feedback microservice modification information was generated by the machine learning system prior to the generating the microservice modification information (see ¶ [0020, 0029]: “System 100 utilizes and creates four distinct data repositories. As a system that utilizes machine-learning algorithms for numerous services (micro-services), system 100 constructs neural network models. In order to generate these models, system 100 provides the necessary data curation environment and stores the resulting training data. [0029] System 100 interacts with other components, which may be cloud based (123, 125, 127). Segmenter Micro-service repository 123 indicates service requests between preprocessing pipeline and the micro services provided by the Data Science Micro Services (block 112) that support document segmentation through learned models.” Here, the feedback microservice modification information is interpreted as the Segmented Micro Service Repository component (123 in Fig. 2) which is created by the system 100.). 

Regarding 5, Buhrmann et al. teaches the limitations as in claim 1. 
Buhrmann et al. further teaches: 
wherein the machine learning system employs a machine learning technique, and the machine learning technique is a recurrent neural network technique (see ¶ [0031]: “This segmentation model 130 (see FIG. 3) assumes access to a sequence polarity measure N (ti,...,tj) as a measure of semantic content for sequence <ti,...,tj>, which is referred to as semantic polarity 140. The realization of function N ( ) is based on a supervised model in the form of a deep recurrent neural network (RNN) […]). 

Regarding 6, Buhrmann et al. teaches the limitations as in claim 5, above. 
Buhrmann et al. further teaches: 
wherein the recurrent neural network technique is a long short-term memory technique (see ¶ [0031]: “[…] The model for function N ( ) utilizes a LSTM (RNN) motivated by the fact that accurate classification of a given sequence ti,...,tj 132 requires capturing the temporal dependencies of tokens.”). 

Regarding 11 and 17, Buhrmann et al. teaches the limitations as in claims 1 and 13, above. 
Buhrmann et al. further teaches,
wherein the microservice profile information is received from a microservice analyzer (see ¶ [0020] citation as in claim 10 above: Here, the raw data is interpreted to be received from the preprocessing pipeline 114 (preprocessed raw data by the preprocessing pipeline), where the preprocessing pipeline was interpreted as a type of analysis step (i.e., microservice analyzer).), and the microservice profile information is generated by the microservice analyzer from at least one of one or more microservice characteristics, and the one or more microservice characteristics comprise at least one of a programming language, program code, a microservice type, one or more microservice functionalities, a request data type, a response data type, or microservice interaction information (see ¶ [0020]: “[…] During its operational lifecycle, system 100 receives raw data 106 from end users. These data may include, for example, resumes, organization data, team objectives, and job descriptions.” Here, the microservice characteristics is interpreted as a microservice type.). 

Regarding 12 and 18, Buhrmann et al. teaches the limitations as in claims 1 and 13, above. 
Buhrmann et al. further teaches,
wherein the microservice profile information comprises at least one of request/response information for the microservice, a business context for the microservice, or one or more dependencies between the microservice and one or more other microservices (see ¶ [0020]: “[…] During its operational lifecycle, system 100 receives raw data 106 from end users. These data may include, for example, resumes, organization data, team objectives, and job descriptions.” Here, the microservice profile information is interpreted as a request/response information (i.e., resume, job posting).).





Regarding 16, Buhrmann et al. teaches the limitations as in claim 13, above. 
Buhrmann et al. further teaches: 
wherein the machine learning system employs a machine learning technique, the machine learning technique is a recurrent neural network technique (see ¶ [0031] citation as in claim 5), and  
the recurrent neural network technique is a long short-term memory technique (see ¶ [0031] citation as in claim 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buhrmann et al. (US 20180365229 A1) as applied to claims 1 and 13 above, and further in view of Fang et al. (US 10956477 B1). 

Regarding 4 and 15, Buhrmann et al. teaches the limitations as in claim 1 and 13, above. 
However, Buhrmann et al. does not explicitly teach, but Fang et al. teaches,
wherein the lexical analysis engine employs a lexical analysis technique, and the lexical analysis technique comprises at least one of a term frequency-inverse document frequency lexical analysis technique, or  Client Reference No.: 117798.01- 37 -Attorney Docket No.: DLL0141US a multi-encoder lexical analysis technique (see Fig. 1 -elements: 146, 148, and 150- and Col. 9, lines 1-13: “(35) The vocabulary mapping logic 150 promotes words (e.g., a sequence of characters) into a vocabulary data store 155 that maintains words associated with different subscripts that have been determined to have a predetermined level of significance in the classification of scripts and/or tokens associated with the scripts. One technique for establishing a level of significance for a word (sequence of characters) is based on repetitive occurrence of a word within a script, where extremely frequent occurrences or rare occurrences of the word denotes lesser significance than words with intermediary frequency. An example of the technique includes term frequency-inverse document frequency (tf-idf).” Here, the lexical analysis engine is interpreted as the normalization logic component (140) while the lexical analysis technique is interpreted to be associated with tokenization, stemmer, and vocabulary logic components (146, 148, and 150 respectively); where the term frequency-inverse document frequency technique is applied along with the vocabulary logic component.). 

Buhrmann et al. and Fang et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buhrmann et al.  to incorporate the teachings of Fang et al.  of wherein the lexical analysis engine employs a lexical analysis technique, and the lexical analysis technique comprises at least one of a term frequency-inverse document frequency lexical analysis technique, or  Client Reference No.: 117798.01- 37 -Attorney Docket No.: DLL0141US a multi-encoder lexical analysis technique which provides the benefit of improving efficiency in processing of the analytic tokens (Col. 8, lines 59-61 of Fang et al.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buhrmann et al. (US 20180365229 A1) as applied to claim 1 above, and further in view of Gao et al. (US 20190104184 A1 ). 

Regarding 7, Buhrmann et al. teaches the limitations as in claim 1, above. 
Buhrmann et al. further teaches: 
(the method) further comprising: 
generating microservice dependency visualization data as part of the performing the machine learning analysis of the one or more inputs(see Figs. 2 – 4 and ¶ [0031-0032]: “[0031] This segmentation model 130 (see FIG. 3) assumes access to a sequence polarity measure N(ti,...,tj) as a measure of semantic content for sequence <ti,...,tj>, which is referred to as semantic polarity 140. The realization of function N( )is based on a supervised model in the form of a deep recurrent neural network (RNN) […]. The model for function N( ) utilizes a LSTM (RNN) motivated by the fact that accurate classification of a given sequence ti,...,tj 132 requires capturing the temporal dependencies of tokens. The embedding layer 134 of this network is designed to convert language elements in the token sequence to temporal vectors. This layer uses a word2vec language embedding model trained on prescribed dictionary […]. The next set of layers is LSTM layers (at step or stage 136) that capture the linguistic dependency of training data. […] [0032] Solving the optimal segmentation problem, requires reducing it to an optimization problem on a discrete combinatorial structure. FIG. 4 illustrates a sematic dependency graph 160 of n tokens. The vertices represent the tokens and the edges represent the segments identified by endpoints of the edge. […] T the optimal segmentation T={t1, . . . , tn} is realized by solving the maximum weight path from t1 to tn in semantic dependency graph G.” As was discussed in claim 1, the generation of microservice modification information by performing machine learning analysis on the one or more inputs (i.e., tokenized information) is interpreted as the sequence (t1,…,tn) going through the segmentation process which produces segments S1,…,Sm; where the segmentation process consists of a machine learning model (i.e., RNN). Here, the generation of microservice dependency visualization data is interpreted as the semantic dependency graph of n tokens (160 – Fig. 4)); 

However, Buhrmann et al. does not explicitly teach, but Gao et al. teaches,
outputting the microservice dependency visualization data from the microservice profiler to a visualization processor (see Figs. 9 -element: 905- and ¶ [0051]: “[0304] In an implementation of an embodiment, the call information between the at least two microservices includes the call relationship between the at least two microservices; and the display module 905 is configured to display, on the visual interface, a topology view of the call relationship between the at least two microservices, where nodes in the topology view are used to represent the at least two microservices, a connection line between two adjacent nodes in the topology view is used to indicate a call relationship in which a third microservice calls a fourth microservice, the third microservice is a microservice represented by a start node of the connection line, and the fourth microservice is a microservice represented by an end node of the connection line.). 
Buhrmann et al. and Gao et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buhrmann et al.  to incorporate the teachings of Gao et al.  of outputting the microservice dependency visualization data from the microservice profiler to a visualization processor which provides the benefit of improving management efficiency and information security. ([0134] of Gao et al.).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buhrmann et al. (US 20180365229 A1) as applied to claim 1 above, and further in view of McClory et al. (US 20180324204 A1). 

Regarding 8, Buhrmann et al. teaches the limitations as in claim 1, above. 
However, Buhrmann et al. does not explicitly teach, but McClory et al. teaches,
wherein the outputting outputs the microservice modification information to a continuous integration continuous deployment pipeline (see ¶ [0019-0022 and 0026-0027]: “[0026] […] The individual microservices may also be independently built, tested, and deployed to facilitate continuous integration (CI) and continuous delivery (CD) software development and information technology operations (DevOps) paradigm(s).). 
Buhrmann et al. and McClory et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buhrmann et al. to incorporate the teachings of McClory et al. wherein the outputting outputs the microservice modification information to a continuous integration continuous deployment pipeline which provides the benefit of having the ability to rapidly troubleshoot, fix, iterate, and update deployed applications ([0020] of McClory et al.).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buhrmann et al. (US 20180365229 A1) and further in view of McClory et al. (US 20180324204 A1) as applied to claim 8 above and further in view of Navarro-Dimm et al. (US 20200293680 A1).

Regarding 9, Buhrmann et al. in combination with McClory et al. teach the limitations as in claim 8, above. 
However, Buhrmann et al. in combination with McClory et al. do not explicitly teach, but Navarro-Dimm et al. teaches,
 (the method) further comprising: 
generating microservice program code (see ¶ [0046]: “[0046] The system 700 can comprise continuous integration/continuous deployment (CICD) component (e.g., computer executing software). The CICD can comprise a microservice configuration tool that can be used to (e.g., by a computer programmer, coder, etc.) to configure and create the SPI tool 300 to be deployed and run in a microservices architecture. The CICD can provide for code templates (e.g., a java-based microservice template), allow the SPI tool 300 to be written (or modified), and inspect the code, compile it, and push it to the microservices orchestration system.” Here, the microservice program code is interpreted to be associated with the code templates provided/generated by the CICD.); 
generating microservice configuration information, wherein the microservice program code and the microservice configuration information are generated by the continuous integration continuous deployment pipeline (see Fig. 7 and ¶ [0046-0047]: “[0046] The system 700 can comprise continuous integration/continuous deployment (CICD) component (e.g., computer executing software). The CICD can comprise a microservice configuration tool that can be used to (e.g., by a computer programmer, coder, etc.) to configure and create the SPI tool 300 to be deployed and run in a microservices architecture. The CICD can provide for code templates (e.g., a java-based microservice template), allow the SPI tool 300 to be written (or modified), and inspect the code, compile it, and push it to the microservices orchestration system. [0047] The SPI microservice orchestration system 720 can comprise a container orchestration system (e.g., Kubernetes) running the SPI tool 300 in a container (e.g., Docker). The SPI tool 300 runs within the container. As mentioned above, a client (e.g., UE 140, business entity server 120) can invoke the SPI tool 300, to perform the operations as described in this application. The SPI microservice orchestration system 720 can comprise one or more computers. Each container can be instantiated in response to increases in demand for the operations performed by the SPI tool 300 (e.g., when there are multitudes of submissions of text strings, thereby leading to the invocation of multiple instances of the SPI tool 300)” Here, the microservice configuration information is interpreted to be associated with the “configured/created SPI tool” while the microservice program code is still interpreted to be associated with the code templates provided/generated by the CICD.);
analyzing the microservice program code and the microservice configuration information, wherein the analyzing is performed by a microservice analyzer (see Fig. 7 and ¶ [0046-0047] as in limitation above: Here, the microservice analyzer is considered as the CICD step of writing/modifying the SPI tools and inspecting the code that is to be transmitted to the SPI microservice orchestration system 720 .). 
Buhrmann et al. in combination with McClory et al. and Navarro-Dimm et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buhrmann et al. in combination with McClory et al. to incorporate the teachings of Navarro-Dimm et al. of generating microservice program code; generating microservice configuration information, wherein the microservice program code and the microservice configuration information are generated by the continuous integration continuous deployment pipeline; and analyzing the microservice program code and the microservice configuration information, wherein the analyzing is performed by a microservice analyzer which provides the benefit of facilitating the sending and display of the notification message ([0044] of Navarro-Dimm et al.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buhrmann et al. (US 20180365229 A1) and further in view of McClory et al. (US 20180324204 A1) and Navarro-Dimm et al. (US 20200293680 A1) as applied to claim 9 above and further in view of Bakman et al. (GB 2354862 A). 

Regarding 10, Buhrmann et al. in combination with McClory et al. and Navarro-Dimm et al. teach the limitations as in claim 9, above. 
However, Buhrmann et al. in combination with McClory et al. and Navarro-Dimm et al. do not explicitly teach, but Bakman et al. teaches,
 (the method) further comprising: 
generating the microservice profile information, wherein the microservice profile information is generated by the microservice analyzer, based, at least in part, on the analyzing performed by the microservice analyzer (see page 13, line 19 - page 14, line 2 : “19 The invention operates generally by collecting configuration 21 data from individual systems or from system sub-components 22 that comprise the configurable system to be documented. 23 Preferably, a collector program is deployed to collect the 24 configuration data. A collector program is a program constructed to collect configuration data from one or more 26 configurable systems, and is constructed specifically for 27 each platform or configurable system and collects the raw 28 data for transmission into a Documentor. The configuration 29 data is then preferably encrypted (especially in the case of 14 1 transmitting the data over the Internet) before being 2 transmitted to the Documentor.” Here, the microservice profile information is still interpreted as raw data, while the analyzer is interpreted as the step of collecting the raw data; which is based on the use of a collector program (interpreted as the program code) and configurable systems (interpreted as the configuration information).). 
Buhrmann et al. in combination with McClory et al. and Navarro-Dimm et al. and Bakman et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buhrmann et al. in combination with McClory et al. and Navarro-Dimm et al. to incorporate the teachings of Bakman et al. of generating the microservice profile information, wherein the microservice profile information is generated by the microservice analyzer, based, at least in part, on the analyzing performed by the microservice analyzer which provides the benefit of  improving the understanding of meaning and effects of the configuration parameters to which they relate. (page 25, lines 15-16 of Bakman et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/27/2022